Citation Nr: 1409669	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-37 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for hepatitis C.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (2013).


REPRESENTATION

Appellant represented by:	Robert B. Goss, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Appellant is a veteran who served on active duty from March 1970 to March 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for hepatitis C and assigned a noncompensable rating, effective April 9, 2007.  

In an August 2010 statement, the Veteran's attorney raised the issue of entitlement to an earlier effective date based on clear and unmistakable error (CUE) in a July 1973 rating decision.  However, as the Agency of Original Jurisdiction (AOJ), the RO has not initially adjudicated this additional claim, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The issue of entitlement to TDIU has been raised by the Veteran's contentions and subsequently raised by his attorney in an August 2010 statement.  The Board has considered the TDIU claim as part of his pending increased rating claim, and is listing the raised TDIU claim as an issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009)(a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record or expressly raised by the Veteran).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Appellant if further action is required.


REMAND

The Veteran's most recent VA examination for hepatitis C was conducted in April 2008.  The Veteran has asserted his condition has worsened and a private physician, in a November 2009 statement, indicated that he is unemployable as a result of his hepatitis C.  The Board finds that a new examination is necessary to reach a decision.

Further at this point in the appeal, the Veteran's disabilities do not meet the schedular requirements for TDIU under § 4.16(a).  The issue of entitlement to a TDIU may be submitted to the Director, Compensation Service, for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  There is evidence that suggests he may be unable to secure or follow a substantially gainful occupation due to his service-connected hepatitis C.  A remand for referral to consider an extraschedular TDIU is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide all required notice in response to the Veteran's claim of entitlement to TDIU.

2.  The RO should request that the Veteran identify any additional medical treatment he has received for his hepatitis C.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any updated VA treatment records beyond April 2008.  Efforts to obtain these records should be reflected in the Veteran's VA claims folder.  If such records are unavailable, the Veteran must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence. 

3.  After the above development is completed, schedule the Veteran for an appropriate VA examination, for evaluation of his service-connected hepatitis C and to ascertain whether he is unemployable due to his service-connected disability.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file.

a) All necessary special studies or tests are to be conducted.  The examiner must take a detailed history from the Veteran.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  For any point during the appeal period that the criteria set forth in 38 C.F.R. § 4.16(a) are not met, refer the claim of entitlement to extraschedular consideration for the Veteran's service-connected hepatitis C to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b) (2013).  

5.  Thereafter, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




